DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 12/22/2021 has been entered.  Claims 1-6, 9, 10, 12, and 15-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites inter alia, “the image-capturing module is not equipped with any lens holder,” and further “the image-capturing module comprising…a lens base disposed on the 
Claim 1 has been amended to recite inter alia, “an image-capturing module disposed on and directly contacted to the second surface of the flexible print circuit board in the second installing portion, arranged between the first installing portion and the second installing portion.”  It is unclear how the image-capturing module can be “in the second installing portion”, while simultaneously being “between the first installing portion and the second installing portion.”  As such, the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Wang (U.S. 2007/0173084) and Ryu et al. (U.S. 2008/0252775).
With respect to claim 1, Allyn et al. teaches an endoscope apparatus, comprising: 

a first installing portion (94’) having a first opening; 
a second installing portion (82’) disposed opposite to the first installing portion; and 
a first bridge portion connecting the first installing portion and the second installing portion (horizontal bend in FIG. 44, see also FIG. 45); 
a light-emitting module (96’) disposed on the first surface of the flexible print circuit board in the first installing portion (FIG. 44); and 
an image-capturing module (84’) disposed on the second surface of the flexible print circuit board in the second installing portion, arranged between the first installing portion and the second installing portion, the image-capturing module having an image sensing area corresponding to the first opening of the first installing portion and the image capturing module is not equipped with any lens holder (FIG. 44), the image-capturing module comprising:
an image sensor (para [0069]) disposed on the second surface of the flexible print circuit board in the second installing portion (FIG. 44), the image sensor having the image sensing area (para [0069] teaches the camera comprises a CMOS or CCD sensor, which are known to have an image sensing area); and
a tube (50), which is receiving the first installing portion, the second installing portion, and the first bridge portion of the flexible print circuit board, and the tube size is to fit the image-capturing module (FIG. 5, para [0068], see also FIG. 9).
However, Allyn et al. does not teach the image-capturing module directly contacted to the second surface of the flexible print circuit board.  Allyn et al. further does not teach a lens base and lens module.
With respect to claim 1, Wang teaches an image capturing module comprising:

With respect to claim 1, Ryu et al. teaches a camera module comprising:
an image sensor (120);
a lens base (110) disposed on and in direct contact with the image sensor, the lens base having a second opening exposing the image sensing area of the image sensor (FIG. 6); and
a lens module (130) disposed on the lens base in a location corresponding to the second opening, and the lens base is not extended to cover the outer periphery of the lens module (FIG. 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the camera of Allyn to utilize the image sensor in direct contact with a surface of a flexible print circuit board as taught by Wang in order to enable a high stability connection to be maintained while also maintaining the flexibility of the circuit board (para [0017] of Wang).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the lens base and lens module of Ryu et al. in order to provide a configuration that prevents foreign matters from entering the camera module (para [0030] of Ryu et al.).
With respect to claim 2, Allyn et al. teaches the light-emitting module comprises a plurality of light sources on the first surface around the first opening in the first installing portion (FIG. 44).
With respect to claim 3, Allyn et al. teaches the flexible print circuit board further comprises: a third installing portion (90’); and a second bridge portion connecting the second installing portion and the third installing portion (FIG. 44, see also FIG. 45).
With respect to claim 4, Allyn et al. teaches the third installing portion is not parallel to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 5, Allyn et al. teaches the third installing portion is vertical to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 6, Ryu et al. teaches the image-capturing module further comprises: 
a fixture (150) disposed on the camera (FIG. 6), and the fixture having a third opening (FIG. 5, 6) corresponding to the second opening.
With respect to claim 9, Allyn et al. teaches the first installing portion and the second installing portion of the flexible print circuit board are circle sheets or round sheets (FIG. 45).
With respect to claim 15, Allyn et al. teaches the first bridge portion is in a single strip shape and directly connects the first installing portion and the second installing portion (FIG. 45).
With respect to claim 16, Allyn et al. teaches the first installing portion and the second installing portion are folded with respect to the first bridge portion, so that the first installing portion, the second installing portion, and the first bridge portion form a space to accommodate the image-capturing module (para [0072]).
With respect to claim 17, Allyn et al. teaches a third installing portion, a second bridge portion connecting the second installing portion and the third installing portion, wherein the third installing portion is disposed on one side of the second installing portion (FIG. 45).
With respect to claim 17, Allyn et al. teaches another embodiment comprising a fourth installing portion, and a third bridge portion connecting the third installing portion and the fourth installing portion, wherein all of the third installing portion, the fourth installing portion, and the third bridge portion are disposed on one side of the second installing portion (FIG. 39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the embodiment of FIG. 45 of Allyn et al. to utilize the third bridge and fourth installing portion as taught by FIG. 39 of Allyn et al. in order to provide a circuit that is is capable of bending at bending locations between the electronic components in .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Wang (U.S. 2007/0173084) and Ryu et al. (U.S. 2008/0252775) as applied to claim 1 above and further in view of Chang (U.S. 2010/0185052).
Allyn et al. teaches an endoscope apparatus as set forth above.  However, Allyn et al. is silent regarding diameters of the apparatus.
With respect to claim 10, Chang teaches an analogous endoscope apparatus wherein a diameter of the first installing portion or a diameter of the second installing portion is between 3 millimeter (mm) and 4 mm (para [0063]).
With respect to claim 12, Chang teaches wherein a diameter of the tube is between 3.5 mm and 4.5 mm (para [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope apparatus of Allyn et al. to utilize the dimensions taught by Chang in order to minimize discomfort when the apparatus is being inserted into the body.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues it has been stated in the original specification that the lens holder is for receiving the lens module, and further the so-called lens holder is a connection type for sleeve connection, the lens holder will surround the lens module.  This is not sufficient.  In the Arguments filed 05/18/2021, Applicant provided the following table to indicate the structure of a “lens holder” had a well understood definition in the art:

    PNG
    media_image1.png
    295
    709
    media_image1.png
    Greyscale

In the Lo et al. reference, the lens holder 210 is arranged on the outside of the lens barrel 220.  The lens barrel 220 contains a cavity to receive the lens.  In the Lin reference, the lens holder 20 surrounds the lens module 10.  Lin teaches the lens module includes a lens barrel 11 and at least one lens.  Both of the references Applicant previously cited teach a lens directly contacting a lens barrel, and the lens holder being attached to the outside of the lens barrel.  In the current arguments filed Applicant provides the following table:

    PNG
    media_image2.png
    409
    708
    media_image2.png
    Greyscale


Below are more examples of the terms “lens holder”, “lens module”, and “lens base” having varying definitions:
Chen
U.S. 2019/0075223

    PNG
    media_image3.png
    512
    504
    media_image3.png
    Greyscale

Lens module 25 includes a lens assembly 252 set on top of lens holder 251
Wang et al.
U.S. 2017/0264799

    PNG
    media_image4.png
    514
    522
    media_image4.png
    Greyscale

Camera module includes camera lens 6P and motor 5P installed on lens holder 3P

U.S. 2015/0301303

    PNG
    media_image5.png
    396
    453
    media_image5.png
    Greyscale

Lens module 200 includes lens holder longitudinally stacked on lens barrel 210
Chen et al.
U.S. 2008/0297925

    PNG
    media_image6.png
    643
    576
    media_image6.png
    Greyscale

Lens module 10a is fixed to the lens holder 20a by threads 11a/21a
Wang et al. 
U.S. 2019/0079261

    PNG
    media_image7.png
    369
    459
    media_image7.png
    Greyscale

Camera module includes lens base 2120 nested with inner lens barrel 2110.

U.S. 2019/0182478

    PNG
    media_image8.png
    836
    534
    media_image8.png
    Greyscale

Prior art photographing module includes an optical lens assembly 20P and a base 3P.
Du et al.
U.S. 2018/0077327

    PNG
    media_image9.png
    603
    571
    media_image9.png
    Greyscale

Camera module includes lens base 140 with a lens disposed inside.




In response to Applicant’s argument that additional components used to fix the lens, such as the lens holder or the cuboidal shaped housing 86 disclosed by Allyn et al. will increase the diameter of the endoscope, this is not persuasive.   It is unclear what exactly Applicant means by this argument, specifically what will increase the diameter of Allyn et al. and the metric by which Applicant is judging such an increase.  It appears that Applicant is arguing the cuboidal shaped housing 86 of Allyn et al. will increase the diameter of the catheter of Allyn et al.  It is unclear what evidence Applicant is relying on for this assertion and also what baseline Applicant is comparing Allyn et al. to in order to assert such an increase.  As such the argument is not persuasive.
Applicant states Wang discloses “a lens barrel 23 and lens module 25 are provided, and are assembled together with the image sensor package 21 and the flexible circuit board 10 in sequence, thus assembling the board-to-board connecting structure 100.”  Applicant does not provide any specific arguments as to how this disclosure of Wang fails to meet the current claim limitations, therefore this argument is unpersuasive.
Applicant argues that Chang fails to disclose the image-capturing module is arranged between the first installing portion and the second installing portion of the single flexible print circuit board.  This is not persuasive at least because Chang is not being relied on to teach this limitation.
Applicant argues that Allyn et al., Wang and Chang requires the lens to be fixed with additional components around it and therefore the additional components around the lens will 
Applicant argues Allyn et al., Wang and Chang do not disclose the feature “the image-capturing module is not equipped with any lens holder” Examiner respectfully disagrees.  None of Allyn et al., Wang nor currently cited Ryu et al. teach a lens holder.  Further, Ryu et al. teaches “the lens base is not extended to cover the outer periphery of the lens module” as set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a small-caliber endoscope is provided with a finer tube in diameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795